DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the communications for the present US application number 17/223,757 with claims filed on April 06th, 2021.
Claims 1-16 are pending and have been examined, directed to DEVICE, METHOD, AND COMPUTER PROGRAM FOR PERFORMING ACTIONS ON IOT DEVICES

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements submitted on April 06th, 2021 and Oct. 21st, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6 for example, the first limitation is a fragment (i.e., “updating a database”) and it is unclear how or what is updated within a database.  As far as the action and the input that is mentioned in the tangential phrase, that is an already established concept from claim 1 (i.e., in the “identifying” limitation feature of claim 1).  The examiner is going with an assumption that anything or any type of data can be interpreted as being updated within a database.  Claim 12 follows the same rationale as claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by over U.S. Patent Publication No. 20190324621 A1 Maiya, Mohan (“Maiya”).

As to claim 1, Maiya discloses a method of controlling an Internet of Things (IoT) device, by an electronic device, the method comprising:
obtaining at least one input from a user (¶¶ 20, 24, 25, 27, 45, 46, 49 – Maiya discloses of an overall system wherein the system can receive a user’s (various types of) input methodology via their corresponding interface);
based on a predefined action corresponding to the obtained at least one input being not identifiable, transmitting the obtained at least one input to a server (¶¶ 20, 25, 45, 46, and 49 - Maiya discloses that the received input from the user/client would be sent to the system’s processor for identification and interpretation to find the appropriate corresponding functionality);
receiving, from the server, information regarding at least one activity that is mapped to at least one IoT device that is identified based on the transmitted at least one input, and information regarding at least one object and/or at least one context, wherein the at least one object and/or the at least one context is identified based on the obtained at least one input and characteristic information of the user (¶¶ 20, 27, 45-47, 49, and 90 – Once again, Maiya discloses that these detected inputs (e.g., taps, double taps, drags, etc…) can be ;
identifying an action to be performed on an IoT device among the at least one IoT device, based on a correlation between the obtained at least one input and the at least one activity mapped to the at least one IoT device (Since, Maiya discloses of the plurality of possible IoT devices (¶ 90), and following the above steps and interpretations, the system would be able to detect the entered input and map it to a corresponding data object/functionality for the IoT device to carry out.  It could be as simple as the described provided example that with some detected input/selection, the system would respond by displaying or providing some menu or content on a display or interface (¶ 49)); and
transmitting an instruction for performing the identified action, to the loT device among the at least one IoT device (Following the above steps, the translated function would cause the IoT device or system to respond according to the functionality and presumably it was what was requested from the input.  Again, this could be as simple as presenting a menu or any data contents on a display to something more complex (¶ 49)).

As to claim 6, Maiya further discloses the method of claim 1, further comprising:
updating a database, based on the identified action that is mapped to the obtained at least one input (¶¶ 22-23 – Maiya discloses of a clipboard buffer or a temporary caching storage means which can keep up or update constantly with all of the latest changes or received inputs and then corresponding functions/reactions); and
based on receiving another input corresponding to the obtained at least one input, after the database is updated, transmitting, to the loT device among the at least one IoT device, the instruction for performing the identified action (¶¶ 22-23 – Once again, the system can readily continue to receive subsequent inputs that would trigger another action/function, all of which can be captured and saved to the temporary clipboard cache buffer).

As to claim 7, see the similar corresponding rejection of claim 1.

As to claim 12, see the similar corresponding rejection of claim 6.

As to claim 13, see the similar corresponding rejection of claim 1 where some of the limitation features are simply shifted around and the claims is directed to the server performing the steps opposite to the user/client.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20190324621 A1 Maiya in view of U.S. Patent Publication No. 20090018830 A1 to Emmanuel, Ezechias (“Emmanuel”).

As to claim 2, Maiya further discloses the method of claim 1, wherein the receiving of the information comprises receiving, from the server, probability information regarding at least one candidate action for the at least one activity mapped to the at least one IoT device (while Maiya does not expressly disclose of the system using probability to guess at the possible actions, that map to an identifiable input, Emmanuel more expressly discloses of a system that can assign probability values to different stored records/recordings that map to different commands (e.g., Emmanuel: ¶¶ 4-5)), and
the probability information indicates a likelihood that each of the at least one candidate action corresponds to the obtained at least one input (e.g., Emmanuel: ¶¶ 4-5).
Based upon Emmanuel’s teachings, it would have been obvious that Emmanuel’s example with the speech input can be easily adapted and incorporated within other systems, especially since Maiya’s system is also able to recognize various types of inputs including voice/speech (e.g., Maiya: ¶¶ 24-25).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to combine and .  One of ordinary skill would be motivated to combine them because this can introduce more functionality when associating with more similar inputs of varying degrees.

As to claim 3, Maiya further discloses the method of claim 2, further comprising:
identifying user actions that are performed subsequent to the obtaining of the at least one input (Following after claims 1 and 2’s examples and interpretations between Maiya in view of combined/incorporated Emmanuel’s teachings, the system can readily obtain or receive more inputs subsequent to the initial detected input(s), as a user/client, and so the system can detect for example another input/selection or some variations on the single or two fingers input methodology or some other form even, like speech/voice activated inputs, etc…, all of which would be received and identified and translated to a corresponding functionality, e.g., Maiya: ¶¶ 20, 24-25, and 49); and
obtaining similarity information indicating similarity between each of the identified user actions and the obtained at least one input (following the above examples and interpretations, after each detected input, the system can identify and map those inputs to a plurality of possible functions (e.g., Maiya: ¶¶ 20 and 25), where the functions themselves can be interpreted as the “similarity information” as the different functions could be all similar to each other and each function would still have an associated probability score (e.g., Emmanuel: ¶¶ 4-5)),
wherein the identifying of the action comprises identifying the action to be performed on the IoT device among the at least one IoT device, based on the obtained similarity information and the received probability information (Following the above examples and interpretations, the system is able to identify and map the received input to a corresponding plurality of possible functions, depending on the IoT device/sensor/system in question, and those functions would have a probability value, e.g., Maiya: ¶¶ 20, 25, and 90 and Emmanuel: ¶¶ 4-5).
See the previously stated reasons for combining and incorporating Emmanuel’s teachings within Maiya’s overall system and teachings.

As to claims 8 and 9, see the similar corresponding rejections of claims 2 and 3 respectively.

As to claims 14 and 15, see the similar corresponding rejection of claims 2 and 3 respectively.

Claims 4, 5, 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20190324621 A1 Maiya in view of U.S. Patent Publication No. 20090018830 A1 to Emmanuel and further in view of U.S. Patent Publication No. 20080183685 A1 to He et al. (“He”).

claim 4, Maiya further discloses the method of claim 3, wherein the obtaining of the similarity information comprises:
classifying the identified user actions in predetermined categories, based on the obtained at least one input (Following after claims 1-3’s examples and interpretations between Maiya in view of combined/incorporated Emmanuel’s teachings, the system is already able to identify and differentiate between types or categories of input methods and furthermore, even within the category of presses for examples, there are different variations on one finger, two fingers, long or short presses, double taps, etc…, e.g., Maiya: ¶¶ 24-25 and 47); and
obtaining, based on the categories in which the user actions are classified, a similarity score for each of the user actions, as the similarity information (Following after claims 1-3 and also taking it a step further than claim 3, while Maiya discloses of different possible functions, where the functions themselves may be interpreted as similar or similarity data/information, Maiya however does not expressly evaluate them using specific similarity scores.  
And while Emmanuel disclosed about probability scores, Emmanuel also does not disclose of a separate similarity score for the different possible actions/functions.
He more expressly discloses of values that are assigned to similar functions, and thus would be interpreted as similarity values associated with the categories tied to those functions (e.g., He: ¶ 49).
Based upon He’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to combine and incorporate He’s teachings within Maiya’s overall system and teachings, because the resulting combined system would provide a more precise measure to help differentiate between different .

As to claim 5, Maiya further discloses the method of claim 1, wherein the at least one activity and the at least one loT device are mapped based on any one or any combination of a plurality of pre-trained regression functions, at the server (While Maiya briefly mentions of regression analysis (¶ 70), Maiya does not expressly disclose of using regression functions.
Emmanuel also does not expressly disclose of this feature.
He more expressly discloses of using linear regression analysis as applied towards functions (e.g., He: ¶¶ 35-36).  Therefore, He’s teachings overlap and can be further incorporated to build upon Maiya’s brief disclosure on regression analysis), and
each of the plurality of pre-trained regression functions is identified according to an activity and an IoT device (Following the above examples and interpretations, once again, He’s incorporated teachings more expressly discloses of applying regression analysis and algorithms to various functions).
See the previously stated reasons for combining and incorporating He’s teachings within Maiya’s overall system and teachings

As to claim 10, see the similar corresponding rejection of claim 4.
 
claim 11, see the similar corresponding rejection of claim 5. 

As to claim 16, see the similar corresponding rejection of claim 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695. The examiner can normally be reached M-F 9:30-3:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455